Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-123943) of SmartPros, Ltd. of our report dated September 9, 2008, relating to the financial statements of Loscalzo Associates, P.A., which appears in the Current Report on Form 8-K/A of SmartPros Ltd. dated September 16, 2008. /s/ Holtz Rubenstein Reminick LLP Melville, New York September 16, 2008
